
	
		II
		110th CONGRESS
		1st Session
		S. 1744
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2007
			Mrs. Boxer (for herself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To prohibit the application of certain restrictive
		  eligibility requirements to foreign nongovernmental organizations with respect
		  to the provision of assistance under part I of the Foreign Assistance Act of
		  1961.
	
	
		1.Short titleThis Act may be cited as the
			 Global Democracy Promotion
			 Act.
		2.Assistance for
			 foreign nongovernmental organizations under part I of the
			 Foreign Assistance Act of
			 1961Notwithstanding any other provision of law,
			 regulation, or policy, in determining eligibility for assistance authorized
			 under part I of the Foreign Assistance Act of
			 1961 (22
			 U.S.C. 2151 et seq.), foreign nongovernmental
			 organizations—
			(1)shall not be
			 ineligible for such assistance solely on the basis of health or medical
			 services, including counseling and referral services, provided by such
			 organizations with non-United States Government funds if such services do not
			 violate the laws of the country in which they are being provided and would not
			 violate United States Federal law if provided in the United States; and
			(2)shall not be
			 subject to requirements relating to the use of non-United States Government
			 funds for advocacy and lobbying activities other than those that apply to
			 United States nongovernmental organizations receiving assistance under part I
			 of such Act.
			
